Case 3:17-cv-00072-NKM-JCH Document 751-1 Filed 06/01/20 Page 1 of 10 Pageid#:
                                  11203
Case 3:17-cv-00072-NKM-JCH Document 751-1 Filed 06/01/20 Page 2 of 10 Pageid#:
                                  11204
Case 3:17-cv-00072-NKM-JCH Document 751-1 Filed 06/01/20 Page 3 of 10 Pageid#:
                                  11205
Case 3:17-cv-00072-NKM-JCH Document 751-1 Filed 06/01/20 Page 4 of 10 Pageid#:
                                  11206
Case 3:17-cv-00072-NKM-JCH Document 751-1 Filed 06/01/20 Page 5 of 10 Pageid#:
                                  11207
Case 3:17-cv-00072-NKM-JCH Document 751-1 Filed 06/01/20 Page 6 of 10 Pageid#:
                                  11208
Case 3:17-cv-00072-NKM-JCH Document 751-1 Filed 06/01/20 Page 7 of 10 Pageid#:
                                  11209
Case 3:17-cv-00072-NKM-JCH Document 751-1 Filed 06/01/20 Page 8 of 10 Pageid#:
                                  11210
Case 3:17-cv-00072-NKM-JCH Document 751-1 Filed 06/01/20 Page 9 of 10 Pageid#:
                                  11211
Case 3:17-cv-00072-NKM-JCH Document 751-1 Filed 06/01/20 Page 10 of 10 Pageid#:
                                   11212
